In an action in which plaintiff was granted a judgment of separation, defendant husband appeals from so much of an order as (a) directed defendant to post a bond in the sum of $1,000, with corporate surety, to secure the prompt payment of alimony due and to become due under the judgment, and (b) awarded plaintiff motion costs of $25. Order modified on the law by striking from the last decretal paragraph thereof the words “ Twenty-five & 00/100 ($25.00) dollars,” and inserting in lieu thereof the words “ Ten Dollars ($10.00).” As so modified, the order, in so far as appealed from, is affirmed, without costs. In our opinion, the order appealed from was correct in all respects except as indicated. Ten dollars motion costs only were allowable. (Civ. Frac. Act, § 1505.) Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.